Citation Nr: 0204395	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  00-02 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


REMAND

The veteran had active service from August 12, 1966, to 
August 11, 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
rating decision. 

The Board has received a December 2001 statement from the 
veteran prepared shortly after this appeal was certified to 
the Board by the RO.  In this statement, the veteran asked 
for a hearing before a member of the Board to be arranged by 
the RO.  This request was apparently not sent directly to the 
Board as required by the Board's rules of practice.  See 
38 C.F.R. § 20.1304 (2001); 67 Fed. Reg. 3105-06 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.1304).  Nevertheless, 
given that the veteran's request is for a hearing before a 
member of the Board, which would be rendered meaningless by 
the Board's referral of the request to the RO after entering 
a decision, the Board finds that action should be taken to 
conduct the hearing before the Board decides the case.  

Therefore, in light of the foregoing, this matter is remanded 
to the RO for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board as 
requested by the veteran in his December 
2001 statement.  If videoconference 
capability is not available, the veteran 
should be informed that he will be 
scheduled on the next Travel Board 
hearing docket by the RO, unless he 
withdraws his request.  The claims 
folders should be made available to the 
veteran and his representative so that 
they may prepare for the hearing.  They 
should be notified of the date and time 
of the hearing.

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims folders 
should be returned to this Board for further appellate 
review.  The purpose of this remand is to satisfy a hearing 
request, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

